 



Exhibit 10.1

SECOND AMENDMENT TO
AMERICAN REAL ESTATE INVESTMENT CORPORATION
AMENDED AND RESTATED
1993 OMNIBUS INCENTIVE PLAN

     WHEREAS, American Real Estate Investment Corporation,
predecessor-in-interest to Keystone Property Trust (the “Company”), adopted the
American Real Estate Investment Corporation Amended and Restated 1993 Omnibus
Incentive Plan (the “Original Plan”) on December 11, 1998; and

     WHEREAS, the Original Plan was amended on April 14, 2002 by that certain
Amendment to American Real Estate Investment Corporation Amended And Restated
1993 Omnibus Incentive Plan (as so amended, the “Plan”); and

     WHEREAS, as of April 16, 2003, 1,236,477 Shares remain available under the
Plan; and

     WHEREAS, the Company desires to modify and add certain provisions to the
Plan to prohibit the repricing of Awards granted under the Plan as set forth
below.

     NOW, THEREFORE, the Company hereby further amends the Plan as follows:

     1.     Section 3 of the Plan is hereby amended by adding the following
subsection at the end thereof:



    "(e) Other than as provided under Sections 4(b)(i), 7(c) and 7(d) hereof,
and notwithstanding any other provision of the Plan to the contrary, the Board
and Committee are expressly prohibited from effecting a re-pricing of any Award
granted under the Plan, and, without limiting the foregoing, in no event shall
the Board or Committee have the right to amend an outstanding Award to reduce
the exercise price thereunder.”

     2.     Except as specifically amended hereby, the Plan shall remain in full
force and effect in accordance with the terms and conditions thereof.

     IN WITNESS WHEREOF, the Company has caused this Second Amendment to be
signed by its duly authorized officer.

                  KEYSTONE PROPERTY TRUST,
successor-in-interest to American Real Estate Investment Corporation            
                        By:   /s/ Robert F. Savage            

--------------------------------------------------------------------------------

            Name: Robert F. Savage
Title: Executive Vice President    

